Citation Nr: 1515026	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder, prior to October 16, 2009.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1971, and from February 1986 to September 1989.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied entitlement to TDIU but granted service connection and assigned an initial 30 percent rating for major depressive disorder, , effective October 17, 2007. In September 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating and the denial of TDIU.  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for major depressive disorder, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In April 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In May 2013, the Board remanded the  claims on appeal  for further action, to include additional development of the evidence.  After completing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected in a February 2014 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic, Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  
The Board's decision addressing the matter of a higher rating  for major depressive disorder for periods prior to October 16, 2009 (as explained  below) follows.  The claim for higher rating for major depressive disorder from October 16, 2009, as well as the claim for a TDIU, are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board notes that the issues of entitlement to service connection for peripheral neuropathy, as secondary to service-connected prostate cancer and/or lumbosacral strain, service connection for a heart disability, to include bradycardia, and service connection for colitis have been raised by the record in statements dated April 2013 and February 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished. 

2.  From the period from October 17, 2007 to August 26, 2008, the Veteran's major depressive disorder was manifested by depressed mood, sleep impairment, low energy, and poor concentration, symptoms  of the type, extent and frequency or severity to indicate generally satisfactory functioning with routine behavior and self-care, but occasional decrease in his overall functioning. 

3.  For the period from August 26, 2008 to October 16, 2009, the Veteran's major depressive disorder was manifested by an increasingly depressed mood, loss of pleasure in ordinarily pleasurable activities, feelings of detachment, marital conflicts, and limited insight and judgment, symptoms of the  type, extent and frequency or severity to suggest  occupational and social impairment with reduced reliability and productivity due to disturbances in motivation and mood, impaired insight and judgment, and difficulty establishing and maintaining effective relationships.  

5. Prior to October 16, 2009, the applicable rating criteria were adequate to rate the Veteran's major depressive disorder, and no claim for a total disability rating based on individual unemployability (TDIU) due to major depressive disorder has been raised in conjunction with the higher rating claim.


CONCLUSIONS OF LAW

1.  , The criteria for an initial rating in excess of 30 percent for major depressive disorder, for the period from October 17, 2007 to August 26, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent but no higher rating, for major depressive disorder, for the period from August 26, 2008 to October 16, 2009, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a November 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The November 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, the September 2008 SOC set forth the criteria for higher ratings for psychiatric disorders other than eating disorders (the timing and form of which suffices for Dingess/Hartman), followed by readjudication of the claim in the February 2014 SSOC.,

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, VA examination reports, and records from the Social Security Administration (SSA).  Also of record and considered in connection with the appeal are written various statements provided by the Veteran and by his representative on his behalf.  The  Board finds that no further action on these matters, prior to appellate consideration, is required. 

As  noted, the Board sought further development of the higher rating claim in May 2013.  In this regard, the Board instructed the AOJ to obtain the Veteran's SSA records, which have been associated with the claims file..  The Board also directed the AOJ to schedule the Veteran a local hearing before a Decision Review Officer (DRO) in accordance with his request; however, in a May 2013 statement, the Veteran stated that he no longer wanted a DRO hearing and wanted his case referred back to the Board for a final decision.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

While the initial 30 percent rating for depressive disorder has been s assigned under DC 9434, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under that formula, , a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the pertinent evidence of record in light of the above legal authority, the Board finds that the criteria for an initial rating excess of 30 percent are not met, met but that, as of August 26, 2008, the criteria for a 50 percent but no higher rating for Veteran's depressive disorder are met. 

The evidentiary record has been thoroughly reviewed and the pertinent evidence of record consists of VA examination reports dated January 2008 and October 2009, VA outpatient treatment records dated from 2006 to 2009, and lay statements submitted by the Veteran in support of his claim.

At the January 2008 VA examination, the Veteran reported that his depression symptoms were worse since being diagnosed with prostate cancer, despite his medication.  He specifically reported experiencing depressed mood, impaired sleep, lower energy, poor concentration, and feelings of guilt since the 1990s.  Nevertheless, mental status examination revealed he was oriented in all spheres, with appropriate grooming and normal speech.  He did not exhibit any psychomotor retardation or agitation and his cognition was intact.  The Veteran's mood was euthymic, with a somewhat constricted affect.  Nevertheless, his thought process was linear and goal-directed, without flight of ideas or looseness of association.  Likewise, his thought content was normal, without evidence of suicidal ideation, intent, or plan, and no report or notation of audio, visual, or tactile hallucinations.  The examiner described the Veteran's insight and judgment as fair but he also noted there was no evidence of inappropriate behavior.  The examiner also specifically stated that there was no occupational or social impairment from a psychological standpoint and assigned a GAF score of 60.  

While the Veteran demonstrated mild to moderate symptoms on January 2008 examination, the subsequent evidence reflects a higher degree of social and functional impairment as a result of his major depressive disorder.  Notably, there are no VA treatment records dated prior to August 2008 which document the severity of the Veteran's major depressive disorder.  

During the e October 2008 examination, he reported that his depression was worse and that he had no interests, as it was not possible to enjoy activities.  He also reported feeling hopeless and having trouble concentrating and making decisions.  During the examination, he reported that he tended to neglect his hygiene without his wife's reminders, but he is otherwise shown to be oriented in all spheres and well-groomed.  See e.g., VA treatment records.  His speech was  predominately described as normal but, in August 2008, he provided circumstantial answers with elaboration.  At the October 2009 examination, his mood was anxious and depressed, with an appropriate, yet constricted affect.  In this regard, various outpatient treatment records report his mood as dysphoric, while his affect was  variously described as restricted, reactive, occasionally unreactive, and tearful.  See e.g., August and December 2008 and May and August 2009 treatment records.  VA treatment records also consistently document psychomotor retardation.  

On October 2009 examination and various outpatient visits, the Veteran's  thought process was variously described as circumstantial and ruminative, and he demonstrated difficulty registering new information.  See VA outpatient treatment records dated August 2008 and August 2009.  At outpatient visits in August 2008 and thereafter, the Veteran's thought content was consistently manifested by profound anhedonia, with an occasional death wish and somatic worries, but he has consistently denied experiencing suicidal ideation.  In fact, during  the October 2009 examination, he denied suicidal or homicidal thoughts, and he denied experiencing hallucinations, obsessive or ritualistic behavior, or delusions.  

Nevertheless, the October 2009 examination report reflects that the Veteran was irritable, guarded, pessimistic, and hopeless, and that he reported being emotionally detached from other people and difficulty having loving feelings.  In this regard, VA treatment records show that the Veteran consistently reported that he disliked and avoided socialization and had few enjoyable activities, other than his kitten and visits with his grandchildren.  In fact, in August 2009, he reported leaving his own 60th birthday party because he could not tolerate celebrating his life as it was.  Despite the evidence of social impairment, the Board notes the Veteran remained married to his wife of more than 35 years during the time period in question, although, in August 2009, he reported having conflicts with his wife.  

Moreover,  while the October 2009 examination report reflects that the Veteran's judgment and insight were normal, VA treatment records consistently reflect that his insight and judgment were limited by pessimism.  The Veteran's GAF was 50 at the October 2009 examination, while VA treatment records reflect GAF scores that range from 45 to 55.  

After reviewing the record, the Board finds that the preponderance of the evidence for the period from the October 17, 2007 effective date of the award of service connection to August 26, 2008, weighs against a finding that the Veteran's service-connected major depressive disorder resulted in occupational and social impairment with reduced reliability and flexibility, so as to  warrant the next higher rating of 50 percent.  Indeed, as noted, the January 2008 VA examination report reflects that the Veteran was generally functioning satisfactorily with routine behavior and self-care but experienced an occasional decreased in his overall functioning due to subjective reports of depressed mood, a sleep impairment, low energy, and poor concentration ( although there was no objective evidence of occupational or social impairment due to such symptoms on examination).  As such, based on this evidence, the Board finds that, for the period prior  to August 26, 2008, the Veteran's service-connected depression was manifested by symptoms of the type, extent, and frequency or severity to result in occupational and social impairment no greater than what is contemplated by the currently assigned initial, 30 percent rating.  

However, resolving all reasonable doubt in the Veteran's favor, the  Board finds that, for the period from August 26, 2008 to October 16, 2009, the collective  evidence supports the assignment of the next higher,  50 percent disability rating for the Veteran's depressive disorder, then shown to result in  occupational and social impairment with reduced reliability and productivity due to disturbances in motivation and mood, impaired judgment, and difficulty establishing and maintaining effective relationships.  

In making this determination, the Board notes that the evidence dated in August 2008 and thereafter, including the October 2009 VA examination report, shows the Veteran reported having a more depressed mood, with no interests and finding it impossible to enjoy activities.  In fact, VA treatment records dated from August 2008 consistently show his thought content was manifested by profound anhedonia, which is a total loss of feeling of pleasure in acts that normally give pleasure.  See Dorland's Illustrated Medical Dictionary 92 (31st ed. 2007).  He also reported being emotionally detached from other people and difficulty having loving feelings, which resulted in him avoiding socialization and other activities other than with his kitten and his grandchildren.  In this context, the Board finds probative that, while the Veteran remained married, he reported having conflicts with his wife in August 2009 (and evidence dated after October 2009 shows they eventually divorced).  The Board also finds probative that the VA treatment records reflect that the Veteran's insight and judgment were limited by his pessimism.  Given the foregoing, the Board finds the evidence dated from August 26, 2008 to October 16, 2009 reflects an increased level of impairment that tends to  more nearly approximate the level of impairment contemplated by a 50 percent rating.  

However, the Board finds that, from August 26, 2008 to October 16, 2009, the evidence does not show symptoms of the type, extent and frequency or severity that more nearly approximate the criteria for at least the next higher, 70 percent rating.  Indeed, the Veteran consistently denied having symptoms such as suicidal or homicidal ideation.  And, while there was evidence of psychomotor retardation after August 2008, there was no evidence of any obsessive or ritualistic behavior at any point pertinent to this appeal.  In addition, his speech was not found to be illogical, obscure, or irrelevant, his orientation remained intact, and he was generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the Veteran reported experiencing increasing depression, there is no evidence that he demonstrated near-continuous panic or depression that affected his ability to function independently, appropriately and effectively. 

In evaluating this claim, the Board notes that the Veteran reported being overly irritable at the October 2009 examination and that the VA examiner noted he had fair impulse control.  While impaired impulse control is  a symptom listed under the 70 percent disability rating as a type indicative of that level of impairment,, the October 2009 VA examiner specifically noted there had been no episodes of violence and there is no other lay or medical evidence of record showing impaired impulse control.  Therefore, the Board finds that the single finding of fair impulse control, alone,  does not indicate the level of impairment contemplated by the next higher, 70 percent disability rating in this case.

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran's depression results in total occupational and social impairment due to persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names, or symptomatology more nearly approximating such rating criteria.

Based on the foregoing, the Board finds that, prior to August 26, 2008, the Veteran's service-connected major depressive disorder  resulted in  mild to moderate occupational and social impairment  warranting no more than a 30 percent disability rating, while, from August 26, 2008 to October 16, 2009, the disability was shown to result in occupational and social impairment that more nearly approximates and warrants no more than a 50 percent rating.  

In making the foregoing determinations, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that the GAF scores assigned in this case are, by and large, consistent with the Board's determinations  herein. 

According to DSM-IV, GAF scores from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).Here, prior to August 26, 2008, the Veteran's assigned GAF score was 60, which denotes mildly moderate symptoms or difficulty in social, occupational, or school functioning, while, from August 26, 2008 to October 16, 2009, his GAF scores ranged from 45 to 55.  Other than the GAF score of 45, which was provided in August 2009, most of the GAF scores assigned for the period from August 26, 2008 to October 16, 2009, were in the 50s and, thus, are consistent with no more than the 50 percent rating assigned herein, as they denote moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of the  claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's major depressive disorder,  As, noted, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1); See Jones v. Brown, 7 Vet. App. 134 (1994).  
The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point under consideration, the Veteran's major depressive disorder reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's major depressive disorder  at all pertinent points.  The rating schedule fully contemplates the Veteran's described psychiatric symptoms and resulting  level of social and occupational impairment, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's psychiatric disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's major depressive disorder is appropriately rated as a single disability.  As the Board has fully considered all pertinent symptoms in evaluating the Veteran's depression, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his major depressive disorder.  Although the Veteran has filed a claim for a TDIU, he clearly is seeking such benefit based on all of his service-connected disabilities.  See August 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; see also September 2008 NOD, April 2014 Written Brief Presentation.  That matter, for which an appeal has been perfected, is addressed in the remand, below.  However, as, at no point prior to October 16, 2009, was a claim for TDIU, based solely on major depressive disorder raised; hence, such matter need not be addressed in conjunction with the matters herein decided.

For all the foregoing reasons, the Board finds that, while the evidence supports the assignment of a 50 percent, but no higher rating for major depressive disorder, for the period from August 26, 2008 to October 16, 2009, an initial rating greater than 30 percent must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding the 50 percent rating, but finds that that the preponderance of the evidence is against a higher initial or subsequent rating prior to October 16, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for major depressive disorder, for the period from October 17, 2007 to August 26, 2008, is denied.

A 50 percent rating, for major depressive disorder From August 26, 2008 to October 16, 2009 is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Board's review of the record reveals that further AOJ action in this appeal is warranted. 

The Veteran was last afforded a VA examination to evaluate the severity of his major depressive disorder in October 2009.  Since that time, the Veteran has reported experiencing panic attacks, impaired short and long-term memory, and worsening depression.  See Veteran statements dated in December 2009 and January 2010.  Given the Veteran's assertions, which indicate that his symptoms have worsened, and the fact that more than five years have passed since he was last examined, the Board finds that a more contemporaneous psychological examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate his depression since October 16, 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist (or psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims (which emanate from an original claim for, and award of, service connection).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The Board points out that, as the resolution of the higher rating claim on appeal may have a bearing on the TDIU claim, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, given the development being sought on the higher rating claim, adjudication of the TDIU claim, at this juncture, would be premature; hence, this matter is being remanded, as well.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As the evidentiary record contains VA treatment records dated through February 2014, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment, dated since February 2014, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claims should include consideration of whether any further "staged rating" of the major depressive disorder, pursuant to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that are not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions..  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of all manifestations of major depressive disorder, to include  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.

Further, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the October 2009 VA examination, the Veteran's service-connected major depressive disorder  has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidenced and legal authority (to include consideration of whether any further, staged rating of the Veteran's major depressive disorder, pursuant to Fenderson (cited above), is appropriate.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


